Citation Nr: 1517871	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-48 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was later transferred to the VA RO in New York, New York.  

In October 2013, the Veteran testified before a Board hearing in Washington, D.C.  A transcript of the hearing is included in the record.  In March 2014, the Board remanded this matter for additional development and medical inquiry.  

The record in this matter consists solely of electronic claims files.  Relevant documentary evidence has not been added to the record since the October 2014 Supplemental Statement of the Case (SSOC).  

In May 2009, the Veteran asserted a claim for service connection for a right knee disability.  That claim was not adjudicated and is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  A chronic lower back disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.

2.  A chronic neck disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.

3.  A chronic right shoulder disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.

4.  A chronic left shoulder disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.

5.  A chronic left knee disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a chronic neck disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a chronic right shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a chronic left shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for a chronic left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of letters sent to the Veteran in March and May 2008.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements regarding the elements of service connection, of disability ratings, and of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the claims on appeal were readjudicated in the October 2014 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA obtained medical evidence pertaining to state disability benefits and disability benefits from the Social Security Administration (SSA).  Pursuant to the March 2014 remand, VA provided the Veteran with adequate VA compensation examinations into his claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, VA afforded the Veteran the opportunity to give testimony before the Board, which he did in October 2013.  During the hearing, the undersigned Veterans Law Judge noted at the beginning of the hearing the appellate issues decided herein and remanded the claims for development and examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

II.  The Claims to Service Connection for 
Lower Back, Neck, Bilateral Shoulder, and Left Knee Disorders

The Veteran claims that he incurred lower back, neck, bilateral shoulder, and left knee disorders during active duty as the result of his in-service training as a fire fighting specialist.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain chronic disorders such as arthritis are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of such a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the record establishes that the Veteran currently has lower back, neck, bilateral shoulder, and left knee disorders.  Diagnoses of these disorders are noted in private and VA medical evidence of record, to include August 2008 and May 2014 VA compensation examination reports, which list degenerative disc disease in the lumbar and cervical spine, synovitis, degenerative changes, and a patella disorder in the left knee, a rotator cuff tear in the right shoulder, and impingement syndrome in the left shoulder.  The first Hickson element is established, therefore.  

The Veteran's claims must fail, however, because Hickson elements (2) and (3) are unsatisfied here.  

With regard to Hickson element (2), the evidence of record does not indicate that the Veteran had disorders or injuries during service involving his lower back, neck, shoulders, or knees.  The Veteran's STRs are negative for such problems.  His January 1977 separation reports of medical examination and history indicate no chronic disorder as each is negative for complaints or findings of back, neck, shoulder, or knee disorders.      

With reference to Hickson element (3), the ultimate question before the Board is whether the Veteran's current disabilities relate to service.  For the Veteran to be successful in his claims, the evidence must show either that it is at least as likely as not that any of his current disorders is related to a disease or injury that occurred in service, or that it was shown in the first post-service year.  38 C.F.R. §§ 3.303, 3.307, 3.309.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.  

Though the Board finds the Veteran with the current disabilities he claims, the preponderance of the evidence is against the assertion that lower back, neck, bilateral shoulder, and left knee disorders relate to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Indeed, the record demonstrates that the Veteran did not incur during service chronic back, neck, shoulder, and knee disorders, did not develop any of the disorders within one year of his May 1977 discharge from active service, and did not experience a continuity of symptomatology of the disorders for several years following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Furthermore, the record is negative for complaints, treatment, or diagnoses of any joint disorder for approximately seven years after the May 1977 separation from active service.  In this regard, the Board notes a July 1977 x-ray report of the Veteran's chest, included with an August 1977 VA examination report, which notes spina bifida occulta in the Veteran's lumbosacral spine.  This is not a disorder under VA compensation guidelines, however, inasmuch as it is a congenital developmental abnormality.  38 C.F.R. § 3.303.     

The medical evidence of record indicates that the Veteran, in the mid 1980s, began seeking medical care for joint pain.  Thus, the earliest post-service medical evidence addressing any of the particular joint disorders at issue here is dated in the mid 1980s, several years following separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Furthermore, though the Veteran filed several claims with VA for service connection for hand, eye, and ear disorders, he did not assert service connection for the issues on appeal until January 2008, over 30 years after discharge from active duty.   

In light of the evidence of record, to include the paucity of evidence of treatment for an orthopedic disorder between service that ended in 1977 and the mid 1980s, the Board is left with no other conclusion but that the Veteran's service did not cause a chronic low back, neck, bilateral shoulder, or left knee disorder that continued in the years following service to the present day.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Indeed, a continuity of symptomatology linking any of the Veteran's current degenerative problems to service is not demonstrated in the record by the objective evidence.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Rather, the objective evidence indicates that the Veteran had no chronic low back, neck, bilateral shoulder or left knee disorder in service, and no such chronic disorder for many years following service.      

This conclusion is supported by the preponderance of the medical nexus evidence, moreover, which indicates that the current disorders are unrelated to service.  The record contains six statements from medical professionals who address the Veteran's contentions.  One opinion is provided by the May 2014 VA examiner, while the other statements are provided by private medical professionals.    

The May 2014 VA examiner detailed the Veteran's medical history, and indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  The examiner stated clearly that it was not likely that the Veteran's disorders related to active service.  The examiner supported his opinion with a rationale, noting that the evidence did not indicate injuries during service or for years following service, and also noting that, in his opinion, fire fighting training would not cause the types of disorders the Veteran now has.  The Board finds this opinion to be of probative value because it is based on the evidence of record and is supported by a rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).   

By contrast, the medical statements tending to support the Veteran's claims are not of probative value.  

In a statement dated in October 2009, a private physician noted the Veteran's back, neck, shoulder, and knee disorders and then stated that the Veteran's "ongoing issues may very well be related to his work as a fire-fighter."  

In a statement dated in June 2014, another private physician detailed the Veteran's reported history of duties in service and his assertions that the current disorders related to those duties.  This physician did not comment on the issue of etiology.  

In a statement dated in July 2009, a private nurse practitioner stated that the Veteran's disorders "bear relation to injuries secondary to heavy lifting pulling and various degrees of torque applied to his spine as a fire protection person and in his younger years in the service."  

In a statement dated in May 2013, another private nurse practitioner listed the Veteran's disorders, detailed his history as a fire fighter during service, and asserted that, "with a reasonable degree of medical certainty[,] these issues are likely caused by his duties as a firefighter in the US Air Force."  

And in a statement dated in September 2013, a private physician's assistant listed the Veteran's disorders, reviewed his history of being a fire fighter during service, and stated, "it would appear that many of his current orthopedic complaints are as likely as not as likely to have been caused or aggravated by his previous activity in the US military."  

These statements tend to favor the Veteran's assertion that training during service led to his current problems.  However, none of these statements, either together or alone, is of sufficient probative value to offset the evidentiary weight of the May 2014 VA opinion.  That is because the supportive statements are not based on the clinical evidence of record.  See Bloom, supra.  Indeed, none of the statements indicates a review of the claims file.  Rather, the statements appear to be based entirely on the Veteran's own reported history, and his theory regarding etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  None of the statements addresses the most salient fact in this matter - fully addressed by the May 2014 VA examiner - that the record is entirely negative for injuries and/or disabilities during service and for years following service.  

While the lay evidence has established that the Veteran engaged in rigorous training during service, none of the medical evidence shows injuries during service.  The fact that none of the supportive statements addresses this fundamental fact renders them unpersuasive.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  While the Board does not reject the statements from medical professionals solely because each is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Given the evidentiary background in this matter, the supportive medical statements addressing the issue of etiology - which do not address the absence of evidence of disorders for several years - are not persuasive.  Thus, the May 2014 VA opinion preponderates against the supportive medical statements of record.    

In assessing the issue of medical nexus (Hickson element (3)), the Board has also considered the lay assertions of record from the Veteran and his spouse.  Each has asserted that service caused multiple orthopedic disorders.  

A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran is competent to attest to pain he experiences in his joints while his spouse is competent to attest to limitations in the Veteran she may observe.  However, their lay assertions are of limited probative value with regard to the issues of diagnosis and etiology.   Whether the Veteran's symptoms have amounted to actual disorders, or whether in-service training led to current disorders, are issues beyond their competency as laypersons.  Neither is competent to determine that the Veteran's symptoms amounted to a diagnosable disorder during service, or that such disorders relate to service that ended in 1977.  These issues cannot be determined through observation or by sensation such as feeling - i.e., by a layperson.  Neither the Veteran nor his spouse is competent to render a medical opinion diagnosing the Veteran with a problem and then linking it to service that ended over 30 years ago.  They do not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence shows that service and the current disorders are unrelated.  

In sum, the record indicates that the Veteran has current low back, neck, bilateral shoulder, and left knee disorders.  However, the preponderance of the evidence of record demonstrates that they are unrelated to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


